United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1988
                                  ___________

Deborah Dorholt, formerly known as     *
Deborah Larsen,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Hartford Life and Accident Insurance *
Company,                               * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                            Submitted: June 1, 2007
                               Filed: June 8, 2007
                                ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Deborah Dorholt appeals the district court’s1 adverse grant of summary
judgment in her Employment Retirement Security Income Act (ERISA) action arising
from the discontinuation of long term disability benefits (LTD). Having carefully
reviewed the record, we find that the district court properly applied the abuse-of-
discretion standard of review, and that summary judgment was warranted. See Torres


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
v. UNUM Life Ins. Co. of Am., 405 F.3d 670, 677 (8th Cir. 2005) (reviewing de novo
both grant of summary judgment and district court’s determination as to proper
standard of review).2

        To justify a less deferential standard of review, Dorholt had to show that
Hartford’s status as insurer and administrator, and the procedural “irregularities” she
cited, had some connection to the decision to discontinue her benefits--a showing that
is a “‘considerable hurdle.’” See id. at 677-79 (citation to quoted case omitted). We
agree with the district court that she did not make the required showing. Irregularities
are external factors which reflect that the administrator’s decision was arbitrary. See
Pralutsky v. Meto. Life Ins. Co., 435 F.3d 833, 838 (8th Cir.), cert. denied, 127 S. Ct.
264 (2006). The matters Dorholt complained of were not so severe as to compromise
the integrity of Hartford’s decision-making process or to indicate that a decision was
made without reflection and judgment, see id., and they were not like those this court
has held to trigger a less deferential standard of review, see, e.g., Harden v. Am.
Express Fin. Corp., 384 F.3d 498, 500 (8th Cir. 2004) (per curiam) (administrator
failed to obtain Social Security records that claimant was led to believe were being
considered).

      We also agree with the district court that, under an abuse-of-discretion standard,
Hartford’s decision should be affirmed. See Rittenhouse v. UnitedHealth Group Long
Term Disability Ins. Plan, 476 F.3d 626, 632 (8th Cir. 2007) (evidence did not show
abuse of discretion where administrator’s decision was supported by substantial
evidence, meaning relevant evidence that reasonable mind would accept as adequate
to support conclusion). The court correctly declined to consider the material sent to
Hartford after Dorholt’s case was closed, see id. at 631 (district court should consider
only evidence that was before administrator when claim was denied); and the opinions


      2
       We decline to consider the assertions Dorholt makes for the first time on
appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                          -2-
of Dorholt’s treating physicians were not determinative, see Black & Decker
Disability Plan v. Nord, 538 U.S. 822, 830-34 (2003) (ERISA plan administrator is
not required automatically to give special weight to treating physicians’ opinions, nor
may courts impose on administrator burden of explaining why other reliable but
conflicting evidence was credited). Finally, Hartford did not err in considering the
lack of objective medical evidence. See Pralutsky, 435 F.3d at 839 (it is not
unreasonable for administrator to deny benefits due to lack of objective medical
evidence; there is no universal rule precluding administrator from requiring such
evidence when it is appropriate under plan terms and case circumstances).

      Accordingly, we affirm.
                     ______________________________




                                         -3-